EDGERTON, Associate Justice
(dissenting) .
I think the judgment should be affirmed. According to my understanding, Small-wood stuck to his story that he never saw the streetcar after he crossed the curb line and entered the intersection. The phrase “practically on me,” which he used on cross-examination, was used in this context :
“Q. Now, when * * * you were about to enter on this first car track, where was the streetcar then ? A. The sf reet car was pretty nearly in the intersection normally, then.
“Q. On you ? A. Practically on me.” He did not say, and I think he did not mean ■ to imply, that he saw the streetcar at this time. I understand him to have meant only that it probably was, or that it must have been, in the described position at this time. I cannot interpret the word “normally,” in this context, in any other way. So interpreted, it is consistent with the rest of his testimony.
If, as the jury might find, Smallwood did not see the streetcar after he entered the intersection, I think the jury might fairing infer that he was oblivious to danger. For if he did not see the car, he did not look for it; and if he did not look for it, it is reasonable to suppose that he did not think it endangered him. The theory of the prevailing opinion appears to be that if a man sees a streetcar approaching an intersection, continues on his way without looking at the car again, and is run over, he must be conscious of impending peril in the meantime. The opposite inference seems to me the more reasonable. The court’s theory overlooks- (1) the fact that the man may err, either negligently or otherwise, in estimating his own speed, the car’s speed, his own distance or the car's distance from the point where their paths will meet, or the probable conduct of the streetcar operator, with the result that the man thinks he is safe; and (2) the fact that he may negligently fail to give any consideration to these matters. There are, in short, three possibilities in regard to Smallwood’s state of mind. lie may have believed he was in danger; he may have believed he was safe; or his mind may have been blank as to danger and safety. In view of his conduct, the first possibility, which the court treats as the only one, seems to me the least likely of the three. I think the other two made it necessary for the trial court to give the instruction which it gave on the last clear chance doctrine. Whether Smallwood was conscious of danger or oblivious to it was, I think, a question for the jury.